LICENSE AGREEMENT THIS AGREEMENT is made and entered into as of the date last entered below (“the Effective Date”), by and between Mark L. Faupel, Ph.D. , an individual having an address of 160 Foalgarth Way, Alpharetta , Georgia30022 (“DR. FAUPEL”) and Biofield Corp., a Delaware corporation having an office at 1615 Walnut Street, 3rd Floor, Philadelphia, PA 19102 (“BZEC”). WHEREAS, DR. FAUPEL owns rights in and to technology relating to electrical and ionic methods, apparatus, and devices for the in vivo and in vitro screening and diagnosis of disease states, including the technology described in more detail below. AND WHEREAS, BZEC desires to obtain the exclusive right to utilize the technology described herein. NOW THEREFORE, for and in consideration of the foregoing and the mutual covenants and agreements contained herein, the parties hereto agree as follows: 1.Definitions As used herein: 1.1“Licensed Technology” means any technology pertaining to the utilization of electrical, electropotential, electrical impedance, ionic or otherwise electrically charged organic species for the screening, detection, or diagnosis of disease states in an organism, including but not limited to: (a)The patent application which describes the invention of utilizing extremely low frequency electromagnetic fields for the screening and diagnosis of disease states in an organism. (b)All divisionals, continuations, reissues, extensions, and foreign counterparts of the Licensed Intellectual Property. 1.2“Licensed Territory” means the entire world. 1.3“Licensed Method” means any method which is claimed in a patent application. 1.4“Licensed Product(s)” means any product, including devices and disposable components of the device system, which are claimed in a patent application. 1.5“Affiliate means an entity of which BZEC has at least 20% ownership, or an entity having at least 20% ownership of BZEC. 1.6“Net Selling Price” of a Licensed Product means the gross selling price to an unrelated purchaser of such Licensed Product from BZEC or and affiliate or sublicensee. 1.7 “Net Sales” of Licensed Products means the sum of the Net Selling Price of each Licensed Product, including devise and disposable components of a Licensed Product system sold by BZEC or an Affiliate or sublicensee to an unrelated purchaser. 1.8“Agreement” means this Agreement including all Exhibits attached to this Agreement together with any written amendments of any of the foregoing. 2.Grant of License 2.1License.Subject to the exceptions of paragraph 11.2, DR. FAUPEL hereby grants to BZEC the exclusive right and license to use and exploit the Licensed Technology to make, have made, use, market, lease, and sell Licensed Products and to practice Licensed Methods in the Licensed Territory during the term of this Agreement unless sooner terminated as provided in this Agreement.The license granted herein with respect to the Licensed Patents listed in paragraph 11.2 is subject to the prior agreement between DR. FAUPEL and Biofield Corp., referred to in paragraph 11.2 OF
